COURT OF APPEALS OF VIRGINIA


            Present: Chief Judge Decker, Judges Humphreys and Russell
            Argued at Winchester, Virginia
PUBLISHED




            RONNIE LEON BRYANT
                                                                               OPINION BY
            v.     Record No. 1907-17-4                                 JUDGE ROBERT J. HUMPHREYS
                                                                            SEPTEMBER 10, 2019
            COMMONWEALTH OF VIRGINIA


                              FROM THE CIRCUIT COURT OF ARLINGTON COUNTY
                                          Louise M. DiMatteo, Judge

                           Helen Randolph, Assistant Public Defender II, for appellant.

                           Katherine Quinlan Adelfio, Assistant Attorney General (Mark R.
                           Herring, Attorney General, on brief), for appellee.


                   On August 29, 2016, a grand jury for the Circuit Court of Arlington County (“circuit

            court”) indicted appellant Ronnie Leon Bryant (“Bryant”) for five felonies and one

            misdemeanor: four counts of felony credit card theft, in violation of Code § 18.2-192; felony

            credit card fraud, in violation of Code § 18.2-195; and misdemeanor identity theft, in violation of

            Code § 18.2-186.3. Following a bench trial, the circuit court convicted Bryant of all charges and

            sentenced him to an aggregate sentence of six years’ incarceration.1




                   1
                      As noted by the Commonwealth, the sentencing order contains a scrivener’s error
            entered in Case No. CR16-1616, which stated that Bryant was convicted of credit card theft
            rather than credit card fraud.
        Bryant assigns the following three errors on appeal:

                I.      The trial court had no subject matter jurisdiction to try the
                        four counts of credit card theft and was without authority to
                        impose punishment for such crimes.

                II.     The trial court erred as a matter of law in holding the
                        fraudulent use of credit cards is evidence of theft of the
                        credit cards.

                III.    The trial court erred in determining that the Commonwealth
                        had proved credit card theft of one of the credit cards,
                        where there [was] insufficient evidence of intent to use the
                        card in violation of the law.

                                        I. BACKGROUND

        In accordance with familiar principles of appellate review, we recite the facts in the light

most favorable to the Commonwealth, the prevailing party at trial. Scott v. Commonwealth, 292
Va. 380, 381 (2016).

        Viewed in this light, the evidence reflects that on June 4, 2016, Bryant purchased

multiple gift cards at an Arlington County CVS on Jefferson Davis Highway using three credit

cards that were not issued in his name. Arlington County police officers subsequently arrested

Bryant. At the time of his arrest, police officers discovered four credit cards belonging to a

woman named Angelique Mais (“Ms. Mais”) on Bryant’s person, including the three credit cards

that Bryant used to purchase the gift cards.

        On August 29, 2016, a grand jury indicted Bryant for four counts of felony credit card

theft, felony credit card fraud, and misdemeanor identity theft. The four counts related to the

credit card thefts alleged that

                [o]n or about June 4, 2016, in the County of Arlington, did take,
                obtain, or withhold a credit card or credit card number from the
                person, possession, custody, or control of another without the
                cardholder’s consent, or did receive the credit card or credit card
                number, knowing that it had been so taken, obtained or withheld,

                                                 -2-
               with intent to use it or sell it, or to transfer it to a person other than
               the issuer or the cardholder, to wit a [credit card associated with
               each charge].

       On September 30, 2016, Bryant filed a motion in limine to dismiss the four indictments

related to the credit card thefts for “lack of venue.” Bryant noted that Ms. Mais, a resident of

Washington, D.C., testified at the preliminary hearing that she “was last aware of possessing her

credit cards . . . while at Whole Foods in Silver Spring, Maryland.” Accordingly, Bryant argued

that the completed crime of credit card theft “did not, and could not, have occurred in Arlington

County, Virginia.” As a result, Bryant argued that venue in Arlington County was improper and

requested that the circuit court dismiss the four indictments related to the credit card thefts.

       On October 6, 2016, the circuit court held a hearing on Bryant’s motion. The

Commonwealth argued that pursuant to Code § 18.2-198.1, venue for a credit card theft

prosecution is appropriate wherever a credit card belonging to another is “used, attempted to be

used, or possessed with the intent to use.” The Commonwealth added that it met its venue

burden because the evidence would reflect that Bryant used three of the four stolen credit cards

in his possession at the CVS in Arlington County. Alluding to the fourth credit card that Bryant

did not use at the CVS, the Commonwealth argued that the issue of whether Bryant possessed

the requisite intent to use that particular stolen credit card in Arlington County remained a

question for the fact finder. The circuit court took the matter under advisement pending the

presentation of evidence, stating that “the trial judge can strike the case” if the Commonwealth

failed to meet its burden in establishing proper venue.

       On December 28, 2016, a bench trial took place. There, Alex Rodriguez (“Rodriguez”),

the assistant store manager at the Arlington County CVS on Jefferson Davis Highway testified

about the events that took place during the evening and early morning hours of June 3-4, 2016.



                                                  -3-
At approximately 11:30 p.m. on June 3, 2016, Rodriguez noticed Bryant walking through the

CVS holding a stack of gift cards. Rodriguez then watched Bryant walk to the self-checkout

location at the front of the store and purchase five $100 gift cards in separate transactions.

Rodriguez testified that the store required any customer purchasing over $500 in gift cards to

present identification. With Bryant purchasing each of the $100 gift cards in separate

transactions, however, the store did not require Bryant to show any identification. Rodriguez

called the police after Bryant refused assistance from a cashier and purchased the fourth gift

card.

        The Commonwealth admitted into evidence both “electronic journal reports” from each

of Bryant’s gift card purchases and surveillance footage of Bryant purchasing the gift cards.

Rodriguez explained that CVS’s computer system automatically creates electronic journal

reports that serve as records of completed customer transactions. The electronic journal reports

contain the date, time, and store location of each transaction. The reports also provide

information about the checkout lane used and the name of the cashier, or lack thereof, as well as

a general description of any items purchased and their cost.

        Justin Todd (“Todd”), an organized retail crime manager at CVS, testified for the

Commonwealth about additional records of Bryant’s gift card purchases. Notably, Todd testified

regarding five point of sale (“POS”) transaction reports from June 3, 2016, which were generated

from one of CVS’s “internal systems.” According to Todd, the internal system “tracks

transactions and pretty much anything done on the POS in our stores, company-wide.” Todd

also explained that the POS transaction reports differ from electronic journal reports in that they

provide “a little bit more information, such as credit card information.” The Commonwealth




                                                -4-
admitted the five POS transaction reports into evidence, which reflected Bryant’s five separate

gift card purchases utilizing three different credit cards.

          Arlington County Police Officer Tyler Bennett (“Officer Bennett”) testified that he was

dispatched to the CVS on Jefferson Davis Highway the night of June 3, 2016. Just before

midnight, as he approached the CVS, Officer Bennett saw a man that he later identified as Bryant

standing on a street corner and within eyesight of the CVS. Officer Bennett illuminated Bryant

with the spotlight on his police cruiser and proceeded to get out of his vehicle to speak with

Bryant.

          When Officer Bennett asked Bryant what he was doing at the CVS, Bryant replied that he

purchased five or six, $100 gift cards from the store. Bryant stated that he purchased the gift

cards “with a credit card.” Bryant proceeded to show Officer Bennett a “golden American

Express card” bearing the name “Angelique Mais.” When Officer Bennett patted down Bryant,

Officer Bennett noticed “what felt like a small stack of . . . credit cards” in Bryant’s pocket.

Officer Bennett did not remove or ask to see these items during the pat down.

          Officer Bennett testified that when he asked Bryant for his name, Bryant stated that his

name was “Charles Brown.” Bryant stated that his date of birth was May 9, 1964, and also

provided Officer Bennett with a social security number. The information that Bryant provided to

Officer Bennett produced no results in a national, state, and local law enforcement database. At

that point, Officer Bennett testified that he asked Bryant for his social security number a second

time. Bryant, however, provided Officer Bennett with a different number. Officer Bennett

finally identified Bryant using a mobile fingerprint scanner, which prompted Bryant to provide

Officer Bennett with his real date of birth and social security number. A record search of

Bryant’s real name revealed that Bryant had an outstanding warrant.



                                                 -5-
       After arresting Bryant on the warrant, Officer Bennett discovered “the gift cards that he

appeared to have spoke of [sic] before in his black satchel.” Officer Bennett also recovered three

more credit cards from Bryant’s front right pocket in addition to the American Express card that

Bryant previously presented to him. Officer Bennett testified that all of the credit cards belonged

to Angelique Mais. When Officer Bennett inquired about the credit cards, Bryant told Officer

Bennett that he found the American Express card on the ground. Later, however, Bryant

informed Officer Bennett that he found the American Express card in a trash can, “and then he

said he found it in an envelope.”

       At trial, Ms. Mais testified that she had never seen Bryant prior to the preliminary hearing

and did not give Bryant permission to use or possess her credit cards. Ms. Mais also testified

that she did not know that her credit cards were missing until a police officer visited her home on

June 4, 2016. Ms. Mais identified all four credit cards found on Bryant’s person and confirmed

that they belonged to her. Ms. Mais stated that she was not in Arlington on June 3, 2016, or in

the early morning hours of June 4, 2016. Finally, Ms. Mais could not identify the last time that

she visited Arlington County.

       Bryant made a motion to strike the evidence at the conclusion of the Commonwealth’s

evidence. Bryant argued inter alia that Ms. Mais’s testimony demonstrated that the credit card

thefts did not occur in Arlington County. Additionally, Bryant argued that the fact that he did

not use one of the credit cards at the CVS indicated a lack of intent to use that specific credit

card. Thus, Bryant contended that the Commonwealth did not prove that particular credit card

“was ever intended to be used as a stolen credit card.”

       The circuit court denied Bryant’s motion to strike and subsequently found Bryant guilty

of all charges. Explaining its decision, the circuit court noted that



                                                -6-
               [t]he evidence . . . is clear and overwhelming that . . . the theft
               charge has been proven. Because [the] Commonwealth doesn’t
               have to prove he literally took them from Ms. Mais, but it’s the use
               of the card, it’s the possession of the card, withholding of the credit
               card, obtaining the credit card knowing that you do not have
               permission to use it.

The circuit court further found that Ms. Mais did not give Bryant, a stranger, permission to use

her credit cards and that Bryant’s possession and use of her cards were “evidence of the theft.”

The circuit court also relied upon the fact that Bryant had admitted to using at least one of

Ms. Mais’s credit cards as evidence of Bryant’s guilt and noted that “the connections are

insurmountable.”

       The circuit court went on to explain that the circumstantial evidence presented by the

Commonwealth was further evidence of Bryant’s guilt. Specifically, the circuit court noted

Bryant’s decision to “immediately” check out after picking up the gift cards and his

“inconvenient” method of purchasing the cards in separate transactions, using three separate

credit cards that he was not authorized to use. Thus, the circuit court held that

               all of those transactions . . . were done with an eye toward that
               furtherance of theft and fraud. The fact that only three of the four
               cards were used doesn’t give me any concern that his possession of
               the fourth card was with intent to improperly use them, because he
               used three of them, and all of them have the same person’s name
               on it.

       For all of the aforementioned reasons, the circuit court concluded that there was not

“even a notion of reasonable doubt” as to Bryant’s guilt. The circuit court later sentenced Bryant

to an aggregate sentence of six years’ imprisonment. This appeal follows.




                                                -7-
                                            II. ANALYSIS

                                    A. Subject Matter Jurisdiction

        With respect to Bryant’s first assignment of error, although Bryant only argued in the

circuit court that the Commonwealth’s evidence was insufficient to establish venue in Arlington

County, he now also argues for the first time on appeal that the circuit court lacked subject

matter jurisdiction.

        Bryant argues that the evidence did not establish that he committed any of the acts

proscribed by Code § 18.2-192(1)(a)2 in the Commonwealth and therefore the Circuit Court of

Arlington County lacked subject matter jurisdiction to try him. Notably, however, Bryant does

not style his first assignment of error as a challenge to the circuit court’s territorial

jurisdiction—that is, venue. Instead, in a convoluted brief and confusing oral argument, Bryant

apparently attempts to position territorial jurisdiction as a necessary component of subject matter

jurisdiction.

        “Subject matter jurisdiction is the authority granted through constitution or statute to

adjudicate a class of cases or controversies.” Martinez v. Commonwealth, 296 Va. 387, 388

(2018) (quoting Gray v. Binder, 294 Va. 268, 275 (2017)). It follows that an appeal challenging


        2
        Bryant was charged with and convicted of four counts of credit card theft, in violation
of Code § 18.2-192(1)(a), which provides that
                [a] person is guilty of credit card or credit card number theft when:

                He takes, obtains or withholds a credit card or credit card number
                from the person, possession, custody or control of another without
                the cardholder’s consent or who, with knowledge that it has been
                so taken, obtained or withheld, receives the credit card or credit
                card number with intent to use it or sell it, or to transfer it to a
                person other than the issuer or the cardholder . . . .

A violation of Code § 18.2-192 is a felony “and is punishable as provided in [Code] § 18.2-95.”
Code § 18.2-192(2).

                                                  -8-
the subject matter jurisdiction of a trial court presents a question of law that an appellate court

reviews de novo. See id.

       Bryant never raised the issue of subject matter jurisdiction in the circuit court and while

he is correct in asserting that “the lack of subject matter jurisdiction can be raised at any time in

the proceedings, even for the first time on appeal by the court sua sponte[,]” Morrison v. Bestler,

239 Va. 166, 170 (1990), in fact, he makes what is essentially a venue argument. Despite

Bryant’s attempt to conflate the two, the law is clear that subject matter jurisdiction and

territorial jurisdiction, also known as venue, are distinct legal concepts.

       In its most basic sense, “[j]urisdiction . . . is the power to adjudicate a case upon the

merits and dispose of it as justice may require.” Pure Presbyterian Church of Washington v.

Grace of God Presbyterian Church, 296 Va. 42, 49 (2018) (quoting Shelton v. Sydnor, 126 Va.
625, 629 (1920)), cert. dismissed, 139 S. Ct. 942 (2019). To adjudicate a particular case upon

the merits, a trial court must possess what our Supreme Court has termed “active jurisdiction,”

which requires several elements. See id. (citing Morrison, 239 Va. at 169; Farant Inv. Corp. v.

Francis, 138 Va. 417, 427-28 (1924)). Those elements include the following:

               subject matter jurisdiction, which is the authority granted through
               constitution or statute to adjudicate a class of cases or
               controversies; territorial jurisdiction, that is, authority over
               persons, things, or occurrences located in a defined geographic
               area; notice jurisdiction, or effective notice to a party or if the
               proceeding is in rem seizure of a res; and “the other conditions of
               fact must exist which are demanded by the unwritten or statute law
               as the prerequisites of the authority of the court to proceed to
               judgment or decree.”

Id. (quoting Morrison, 239 Va. at 169). “All of these elements ‘are necessary to enable a court to

proceed to a valid judgment.’” Id.




                                                 -9-
        “The element of subject matter jurisdiction and the other jurisdictional elements differ in

several significant respects.” Id. (internal quotation marks and citation omitted). As explained

by our Supreme Court,

                [j]urisdiction of the subject matter can only be acquired by virtue
                of the Constitution or of some statute. Neither the consent of the
                parties, nor waiver, nor acquiescence can confer it. Nor can the
                right to object for a want of it be lost by acquiescence, neglect,
                estoppel or in any other manner. . . . [A]nd the want of such
                jurisdiction of the trial court will be noticed by this court ex mero
                motu [on its own motion].

Id. at 49-50 (quoting Humphreys v. Commonwealth, 186 Va. 765, 772-73 (1947)). “While a

court always has jurisdiction to determine whether it has subject matter jurisdiction, a judgment

on the merits made without subject matter jurisdiction is null and void.” Porter v.

Commonwealth, 276 Va. 203, 228 (2008) (citing Barnes v. American Fert. Co., 144 Va. 692, 705

(1925)).

        In the Commonwealth, the General Assembly has granted the circuit courts subject

matter jurisdiction over the specific class of cases involving the prosecution of felonious crimes

and the rehabilitation of criminals, which unquestionably includes the prosecution of felony

credit card theft and Bryant conceded as much at oral argument. See Mohamed v.

Commonwealth, 56 Va. App. 95, 100 (2010). Specifically, Code § 17.1-513 provides all circuit

courts with “original jurisdiction of all indictments for felonies and of presentments,

informations and indictments for misdemeanors.” It follows that all circuit courts in the

Commonwealth possess subject matter jurisdiction over all felony prosecutions, including those

for credit card theft.

        Nevertheless, Bryant relies on Meeks v. Commonwealth, 274 Va. 798 (2007), for the

proposition that because the theft of the credit cards may have taken place outside the



                                                - 10 -
Commonwealth, no court in the Commonwealth possessed subject matter jurisdiction to try him

for these offenses.

       In fact, Meeks provides no support for Bryant’s argument for multiple reasons. In

Meeks, our Supreme Court held that the crime of credit card theft pursuant to Code

§ 18.2-192(1)(a) is not a continuing offense with venue lying in any jurisdiction into which the

stolen property is transported as is the case with common law larceny and instead is complete

when a defendant takes possession of the stolen credit card or number. Id. at 803-04. That case,

however, exclusively concerned the issue of venue and not subject matter jurisdiction.

Furthermore, Bryant ignores the fact that, immediately following the decision in Meeks, the

General Assembly implicitly overruled it by specifically expanding the reach of the special

venue statute for credit card theft—Code § 18.2-198.1—essentially restoring its status as a

continuing offense by allowing prosecution for credit card theft in any county or city where a

stolen credit card or credit card number is used, is attempted to be used, or is possessed with

intent to commit credit card fraud or certain other credit card offenses.3

       For those reasons, we conclude that Bryant’s first assignment of error fails and hold that

the circuit court clearly had subject matter jurisdiction to adjudicate the four counts of credit card

theft against Bryant and possessed the statutory authority to impose punishment for those crimes.




       3
         As also noted below in connection with Bryant’s third assignment of error, on July 1,
2008, the General Assembly amended Code § 18.2-198.1 by adding the following sentence: “A
prosecution for a violation of § 18.2-192 may be had in any county or city where a credit card
number is used, is attempted to be used, or is possessed with intent to violate § 18.2-193,
18.2-195, or 18.2-197.” See 2008 Acts ch. 797 (emphasis added).

                                                - 11 -
                             B. Bryant’s use of the stolen credit cards

       In his second assignment of error, Bryant argues that the “[circuit] court erred as a matter

of law in holding the fraudulent use of credit cards is evidence of theft of the credit cards.”4

Bryant contends that while the unauthorized use of a credit card may be evidence that a prior

taking of the credit card was done with the intent to commit fraud, the unauthorized use of a

credit card alone does not prove that the party using it was the same individual who stole it.

       We decline to address the merits of this assignment of error and consider it waived.

Bryant’s second assignment of error merely alleges that the issue was properly preserved “by

pleading not guilty to the charge and noting an appeal.”

       Rule 5A:18 requires that “an objection [be] stated with reasonable certainty at the time of

the ruling, except for good cause shown or to enable the Court of Appeals to attain the ends of

justice.” Pursuant to this rule, “a specific argument must be made to the trial court at the

appropriate time, or the allegation of error will not be considered on appeal.” Edwards v.

Commonwealth, 41 Va. App. 752, 760 (2003) (en banc) (citing Mounce v. Commonwealth, 4
Va. App. 433, 435 (1987)). “The purpose of the rule requiring an adequately articulated

objection is to allow both the trial court and the opposing party ‘the opportunity to intelligently

address, examine, and resolve issues in the trial court’ in order to avoid unnecessary appeals and

retrials.” Banks v. Commonwealth, 67 Va. App. 273, 285 (2017) (quoting Correll v.

Commonwealth, 42 Va. App. 311, 324 (2004)). With the record devoid of any specific and

timely objection to the circuit court’s finding that Bryant’s fraudulent use of credit cards




       4
          Bryant’s second assignment of error does not challenge the sufficiency of the evidence
as related to either his convictions for credit card theft or credit card fraud.

                                                - 12 -
evidenced his theft of the credit cards, we decline to consider the issue for the first time on

appeal.

                            C. Bryant’s intent to commit credit card fraud

          In his third assignment of error, Bryant argues that the circuit court erred in convicting

him of the credit card theft charge related to the single credit card that he did not use at the CVS

on Jefferson Davis Highway (CR16-1617) because “there [was] insufficient evidence of intent to

use the card [in Arlington County].” In making this argument, Bryant apparently incorporates

venue into a sufficiency of the evidence argument. In doing so, he repeats his assertion that

Arlington County was not the appropriate venue to prosecute him for that charge because the

relevant special venue statute requires proof that he possessed the stolen credit card or credit card

number with intent to commit credit card fraud in Arlington County and the record fails to

establish that.

          “In a criminal prosecution, it is the Commonwealth’s burden to establish venue.” Bonner

v. Commonwealth, 62 Va. App. 206, 210 (2013) (citing Pollard v. Commonwealth, 220 Va. 723,

725 (1980)). Despite Bryant’s bald assertions to the contrary, venue is not an element of the

offense. “Proof of venue is not a part of the crime. Thus, the prosecution need not prove where

the crime occurred beyond a reasonable doubt, since venue is not a substantive element of a

crime.” Id. (quoting Morris v. Commonwealth, 51 Va. App. 459, 469 (2008); United States v.

Griley, 814 F.2d 967, 973 (4th Cir. 1987)) (internal quotation marks omitted). “Instead, to

establish venue the Commonwealth need only produce evidence sufficient to give rise to a

‘strong presumption’ that the offense was committed within the jurisdiction of the court.” Id. at

211 (quoting Cheng v. Commonwealth, 240 Va. 26, 36 (1990)) (some internal quotation marks

omitted). “When venue is challenged on appeal, we determine ‘whether the evidence, when



                                                  - 13 -
viewed in the light most favorable to the Commonwealth, is sufficient to support the [trial

court’s] venue findings.’” Morris, 51 Va. App. at 464-65 (quoting Cheng, 240 Va. at 36).

       As relevant to this case, the General Assembly has enacted a number of statutes

providing special venue provisions for crimes that may involve acts performed in more than one

jurisdiction, including credit card theft, forgery, fraud, and unauthorized possession. One such

provision pertinent here is Code § 18.2-198.1, which provides the appropriate venue specifically

for credit card theft and credit card fraud. Specifically, Code § 18.2-198.1 provides that

               [n]otwithstanding the provisions of § 19.2-244, a prosecution for a
               violation of this article may be had in any county or city in which
               (i) any act in furtherance of the crime was committed; (ii) an issuer
               or acquirer, or an agent of either, sustained a financial loss as a
               result of the offense; or (iii) the cardholder resides. A prosecution
               for a violation of § 18.2-192 may be had in any county or city
               where a credit card number is used, is attempted to be used, or is
               possessed with intent to violate § 18.2-193, 18.2-195, or 18.2-197.

(Emphasis added).

       As noted above, following the Supreme Court’s decision in Meeks, the General

Assembly amended Code § 18.2-198.1 and added the final sentence. Previously, the statute

provided that “venue for credit card theft was proper any place the defendant commit[ted] ‘any

act in furtherance of the crime.’” Gheorghiu v. Commonwealth, 280 Va. 678, 685 (2010). With

the General Assembly’s amendment, however, the Commonwealth may currently prosecute

credit card theft and credit card fraud “in any county or city where a credit card number is used,

is attempted to be used, or is possessed with intent to violate § 18.2-193, 18.2-195, or 18.2-197.”

Code § 18.2-198.1.

       To summarize, these offenses were alleged to have taken place after the 2008 amendment

to Code § 18.2-198.1. Therefore, venue in the present case was proper in Arlington County only

if the Commonwealth produced evidence sufficient to give rise to a strong presumption that


                                               - 14 -
Bryant possessed the unused stolen credit card with the intent to commit credit card fraud in that

jurisdiction. Bryant argues, however, that Arlington County was not a proper venue for the

prosecution of his credit card theft charge related to the unused credit card because the evidence

was insufficient to prove his intent to commit credit card fraud using that card in Arlington

County. In support of that argument, Bryant contends that the circuit court erroneously relied

upon his use of three other stolen credit cards at the CVS to find that he possessed the unused

credit card with the intent to commit credit card fraud.

       “Intent is the purpose formed in a person’s mind which may, and often must, be inferred

from the facts and circumstances in a particular case.” Hughes v. Commonwealth, 18 Va. App.
510, 519 (1994) (quoting David v. Commonwealth, 2 Va. App. 1, 3 (1986)). “The state of mind

of an accused may be shown by his conduct and by his statements.” Id. (citing Long v.

Commonwealth, 8 Va. App. 194, 198 (1989)). Furthermore, “[t]he question of [a defendant’s]

intent must be determined from the outward manifestation of his actions leading to usual and

natural results, under the peculiar facts and circumstances disclosed. This determination presents

a factual question which lies peculiarly within the province of the [fact finder].” Id. (quoting

Ingram v. Commonwealth, 192 Va. 794, 801-02 (1951)).

       Reviewing the record, we hold that the evidence was sufficient for the circuit court to

conclude that Bryant possessed the unused credit card with the intent to commit credit card

fraud. As the circuit court noted in reaching its verdict, the evidence reflects that Bryant

possessed four stolen credit cards and used three of them at an Arlington County CVS on

Jefferson Davis Highway. The evidence also reflects that Bryant possessed all of the credit cards

without Ms. Mais’s permission. Bryant went on to use three of the four credit cards to purchase

five $100 gift cards in separate transactions. He then repeatedly lied to the police about his



                                               - 15 -
identity and how he came to possess the credit cards. Accordingly, the Commonwealth

presented sufficient circumstantial evidence giving rise to both a reasonable inference beyond a

reasonable doubt that Bryant possessed the unused credit card with the requisite intent to use it

without Ms. Mais’s authorization as well as a strong presumption that he intended to do so in

Arlington County. Therefore, the circuit court did not err in concluding that venue was proper in

that court to prosecute Bryant for the credit card theft charge related to the unused credit card.

                                        III. CONCLUSION

         For the reasons stated above, we affirm the judgment of the circuit court with respect to

all three assignments of error. However, we remand the case to the circuit court for the limited

purpose of correcting the scrivener’s error in the sentencing order entered in Case No.

CR16-1616, which states that Bryant was convicted of credit card theft rather than credit card

fraud.

                                                                            Affirmed and remanded.




                                                - 16 -